            Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

  ILLINOIS OPPORTUNITY PROJECT,                                 CV-19-56-H-CCL

                                      Plaintiff,

      vs.                                                       Opinion & Order

 STEVE BULLOCK, in his official
 capacity as governor of Montana, and
 MEGHAN HOLMLUND, in her
 official capacity as chief of the State
 Procurement Bureau,

                                  Defendants.

       Plaintiff Illinois Opportunity Project (Illinois Opportunity) moves for

summary judgment and asks the Court for an order declaring that Governor

Bullock's Executive Order 15-2018 (Executive Order) violates the rights of

members and supporters of all issue-advocacy organizations to freedom of speech

and association under the First and Fourteenth Amendments. Illinois Opportunity

also seeks an order permanently enjoining the State of Montana (the State) from

enforcing and implementing the Executive Order. 1 (Doc. 52).



       1
         The named defendants in this case are officials of the State of Montana (Governor
Bullock and the Chief of the State Procurement Bureau) named in their official capacity. The
Court will therefore refer to defendants in the singular as the State.
        Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 2 of 14



      The State likewise moves for summary judgment, arguing that there are no

disputed issues of material fact and that it is entitled to judgment as a matter of

law. (Doc. 57). The State argues that Illinois Opportunity lacks standing to bring

the case. The State argues in the alternative that the Executive Order is

constitutional on its face and that Illinois Opportunity has provided no evidence to

sustain an as-applied challenge to the Executive Order on either its own behalf or

on behalf of its members and supporters.

      The Court heard oral argument on both motions on August 27, 2020.

Daniel R. Suhr of the Liberty Justice Center argued for Illinois Opportunity. He

was accompanied by local counsel, Anita Milanovich. Christopher Abbott,

Assistant Attorney General for the State of Montana, argued for the State. He was

accompanied by Raphael J.C. Graybill, Governor's Bullock's Chief Legal

Counsel.

PROCEDURAL BACKGROUND

      Illinois Opportunity filed its initial complaint on August 27, 2019. The

State moved to dismiss on October 23, 2019. The motion was fully briefed as of

December 11, 2019, when the State filed its reply brief.

      Illinois Opportunity filed its first summary judgment motion on December

13, 2019, focusing on the merits of its First Amendment challenge to the

                                    Page 2 of 14
        Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 3 of 14



Executive Order, which requires any corporation desiring to bid on state contracts

in Montana worth more than $25,000 for services or $50,000 for goods to disclose

any donations made to organizations like Illinois Opportunity that engage in issue

advocacy. Illinois Opportunity filed a single declaration in support of its summary

judgment motion. (See Doc. 30).

       The Court granted the State's motion to dismiss on January 2, 2020, holding

that the initial complaint failed to allege facts sufficient to show that Illinois

Opportunity or its members had suffered or will likely suffer an injury in fact that

could be traced to the Executive Order. Although the State requested dismissal

with prejudice, the Court allowed Illinois Opportunity leave to file an amended

complaint. In its order, the Court denied Illinois Opportunity's summary judgment

motion, with leave to refile, once Illinois Opportunity had filed an amended

complaint adequately addressing the defects noted in the order. (See Doc. 36).

       Illinois Opportunity filed its amended complaint on January 21, 2020, and

the State filed its answer on Feb. 4, 2020. Illinois Opportunity added a number of

allegations to its amended complaint in an effort to address the standing issue -

particularly ,r,r 20 through 29. (See Doc. 37). The State denied each of those

allegations in its answer, which was filed on February 4, 2020. (See Doc. 38).

II I

                                     Page 3 of 14
         Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 4 of 14



       Illinois Opportunity filed its currently pending motion for summary

judgment on April 17, 2020. On May 7, 2020, the Court established a briefing

schedule in anticipation of the State's plan to file its own summary judgment

motion. Both motions were fully briefed as of July 17, 2020, and the Court set the

August 27, 2020, hearing in an order filed on July 15, 2020.

      Having reviewed the entire record, including the amici brief filed in May,

and received argument, the Court is prepared to rule.

LEGAL STANDARD-SUMMARY JUDGMENT

      The party moving for summary judgment must inform the court of the basis

for the motion for summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). In a case in which the nonmoving party bears the burden of proof as to the

issue on which the motion is made, the moving party can meet its burden by

pointing out "an absence of evidence to support the nonmoving party's case." Id.

at 325. Once this initial burden is met, the opposing party must "go beyond the

pleadings" and "designate 'specific facts showing that there is a genuine issue for

trial."' Id. at 324 (quoting Fed. R. Civ. P. 56(e)). In deciding summary judgment,

the Court "must draw all justifiable inferences in favor of the nonmoving party,

including questions of credibility and of the weight to be accorded particular

evidence." Masson v. New Yorker Magazine, 501 U.S. 496,520 (1991).

                                   Page 4 of 14
        Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 5 of 14



      The fact that each party has moved for summary judgment "does not

necessarily mean that the material facts are, indeed, undisputed." E.Piphany, Inc.

v. St. Paul Fire & Marine Ins. Co., 590 F.Supp.2d 1244, 1251 (N.D. Cal. 2008).

A court faced with simultaneous cross-motions for summary judgment must

"consider the appropriate evidentiary material identified and submitted in support

of both motions, and in opposition to both motions, before ruling on each of

them." Fair Housing Council ofRiverside County v. Riverside Two, 249 F.3d

1132, 1134 (9th Cir. 2001 ).

      In its order setting the briefing schedule, the Court reminded the parties that

L.R. 56.l(c) allows them to jointly file a statement of stipulated facts if they agree

there are no material disputed facts and the issues can be decided as a matter of

law. The parties chose not to file such a statement, possibly because Illinois

Opportunity had already filed its statement of undisputed facts when the Court

issued the briefing schedule.

      The Court notes that the State chose not to dispute many of the facts

asserted in Illinois Opportunity's statement of undisputed facts, for purposes of

Illinois Opportunity's motion for summary judgment. The State disputes the

statement made at ,i 7 of Illinois Opportunity's Statement of Undisputed Facts on

the grounds that it is a legal conclusion and not adequately supported by pinpoint

                                    Page 5 of 14
           Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 6 of 14



citations. (Doc. 59 at ,r 7). The State disputes the paragraphs of Illinois

Opportunity's Statement of Undisputed Facts that cite to media articles on the

grounds that they are not relevant and cannot be established by evidence

admissible at trial. (See Doc. 59 at ,r,r 9 - 10).

       It appears to the Court that the State partially disputes most of the

paragraphs in Illinois Opportunity's Statement of Undisputed Facts that address

the standing issue on the grounds that those statements are supported by the Besler

declaration, which the State argues is speculative, lacks foundation, and is not

based on personal knowledge. (See Doc. 59 at ,r,r 17, 20, 21, 22, 23, 26 and 27). 2

       Illinois Opportunity followed the same procedure, choosing not to dispute

most of the paragraphs of the State's Statement of Undisputed Facts for purposes

of the pending motions 3 and disputing only the State's characterization of the

Executive Order. (See e.g. Doc. 66 at ,r,r 7, 11, 14 ).



       2
          Matthew Besler is the president and chief executive officer of Illinois Opportunity
Project. His declaration was filed on December 13, 2019, in support of Illinois Opportunity's
first motion for summary judgment. Although the declaration did not specifically address the
standing issue raised by the State's motion to dismiss, Illinois Opportunity now uses the
declaration to respond to the State's argument that it lacks standing.
       3
          Illinois Opportunity notes that it lacks knowledge as to the assertions made in a number
of paragraphs of the State's Statement of Undisputed Facts. (See Doc. 66 at ,i,i 32, 34 - 37).
Having chosen to file for summary judgment before engaging in any discovery, Illinois
Opportunity cannot complain about its lack of knowledge regarding factual assertions,
particularly when those assertions are properly supported by the declaration of Ms. Holmlund.

                                         Page 6 of 14
          Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 7 of 14



FACTUAL BACKGROUND

       Governor Bullock issued the Executive Order on June 8, 2018. The

Executive Order's definition of"electioneering communications" tracks the

language of Mont. Code Ann.§ 13-1-101(16), but includes express advocacy,

which is not found in the statutory definition. The Montana State Legislature

added this definition to Mont. Code Ann.§ 13-1-101 in 2015 as part ofS.B. 289,

"with the purpose of 'increasing transparency, informing Montanans about who is

behind the messages vying for their attention, and decreasing circumvention' of

campaign finance laws." See National Ass 'n for Gun Rights, 93 3 F .3d 1102, 1108

(9 th Cir. 2019).

       Illinois Opportunity is a social-welfare organization based in Chicago and

intends to mail thousands of Montana voters mailers in advance of Montana's

2020 general election. It plans to include names and pictures of candidates for

governor, urging those candidates not to continue the Executive Order once

elected. Illinois Opportunity intends to comply with the disclosure requirements

of the Montana disclosure statute before sending these mailers. Although Illinois

Opportunity is not required to disclose its donors; the donors themselves are free

to disclose their donations.

III

                                   Page 7 of 14
         Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 8 of 14



DISCUSSION - ST ANDING

      The Court warned Illinois Opportunity when it granted the State's motion to

dismiss that the Court could not proceed to the merits of its case unless Illinois

Opportunity could overcome the standing issue raised by the State.

      The State appears to concede for purposes of its own summary judgment

motion that Illinois Opportunity has satisfied the Article III standing requirements.

The State focuses its own standing argument on "additional prudential standing

limitations" requiring a plaintiff to assert its own rights, rather than the rights of

third parties. The State contends that Illinois Opportunity's relationship with its

past and prospective donors is not sufficiently close to allow it to represent those

donors and that the donors can protect their own interests. (See Doc. 58 at 11).

      Direct Standing

      The State's concession that Illinois Opportunity has established the bare

minimum of Article III standing for purposes of the State's summary judgment

motion does not relieve the Court of its "independent obligation to assure that

standing exists." Summers v. Earth Island Institute, 455 U.S. 488 499 (2009).

As the party invoking federal court jurisdiction, Illinois Opportunity bears the

burden of proving that it has standing at every stage of the proceedings. Because

Illinois Opportunity is seeking injunctive relief, it must establish that the executive

                                     Page 8 of 14
           Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 9 of 14



 order either has caused or will cause it to suffer an actual or imminent (as opposed

to conjectural or hypothetical) and concrete and particularized invasion of a

legally protected right and that the relief it seeks will redress its injury. See Lujan

v. Defenders of Wildlife, 504 U.S. 555,561 (1992).

        After the Court dismissed Illinois Opportunity's initial complaint with leave

to amend, Illinois Opportunity added a number of allegations to its amended

complaint in an effort to address the standing issue. (See Doc. 3 7 at ,i,i 20 - 29).

During oral argument, counsel for Illinois Opportunity referenced an allegation of

the amended complaint concerning a multi-state corporation that has donated to

Illinois Opportunity in the past, has operations in Montana, and has contracts with

the State and argued that the State had not disputed that assertion. 4 The Court has

reviewed the amended complaint and determined that counsel was referring to

paragraph 22. The State did not admit the truth of the allegation made in

paragraph 22, instead denying it, based on lack of sufficient information. (Doc. 3 8

at ,i 22). Indeed, that was the State's response to almost all of the allegations in

Illinois Opportunity's amended complaint designed to address the standing issue.

(See Doc. 38 at ,i,i 20 - 29).


       4
           Having assured the parties that it will get out an opinion as soon as possible, the Court
is relying on its own notes from the hearing rather than waiting for a verbatim transcript.

                                          Page 9 of 14
           Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 10 of 14



        Illinois Opportunity attempts to support its standing argument by

referencing the declaration of Matthew Besler, its president and chief executive

officer. As noted above, the State argues that Illinois Opportunity cannot rely on

the Besler declaration because it is speculative, lacks foundation, and is not based

on personal knowledge. The Court agrees. Mr. Besler's speculation that the

existence of the executive order will cause past and potential donors not to donate

to Illinois Opportunity is not sufficient to establish that the executive order either

has caused or will cause it to suffer an actual or imminent (as opposed to

conjectural or hypothetical) and concrete and particularized invasion of its legally

protected right to associate with those donors. 5

        Third Party Standing

       "Under the doctrine of 'associational' or 'representational' standing an

organization may bring suit on behalf of its members whether or not the

organization itself has suffered injury from the challenged action." Fleck &

Assocs. v. City of Phoenix, 4 71 F.3d 1100, 1105 (9 th Cir. 2006). To establish

associational standing, Illinois Opportunity must first establish that it has



       5
         Counsel's comment during oral argument that the Executive Order invades its right to
privacy because its name will appear on the State's website if its donors choose to bid on state
contracts rings hollow, given counsel's statement that Illinois Opportunity is willing to forego its
own privacy and advertise its plan to send out political flyers in Montana in order to raise funds.

                                         Page 10 of 14
        Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 11 of 14



"members" in the sense required by the doctrine of associational or

representational standing. Id. at 1106.

       Illinois Opportunity cites Buckley v. Valeo to support its argument that this

Court should not distinguish between members and contributors in deciding

whether its contributors can be treated as members for associational standing

purposes. The various individuals named as plaintiffs/appellants in the cases

consolidated for appal to the Supreme Court in Buckley were challenging the "key

provisions of the Federal Election Campaign Act (the Act) of 1971" and "related

provisions of the Internal Revenue Code." 424 U.S. 1, 6 (1976). Although the

Supreme Court addressed the "case and controversy" requirement under Article III

before considering the merits of the appeal, it did not discuss associational

standing. The sentence cited by Illinois Opportunity does not address

associational standing but whether the disclosure requirement of the Act "differs

significantly from those at issue in NAACP v. Alabama and its progeny because

the Act only requires disclosure of the names of contributors and does not compel

political organizations to submit the names of their members." Id. at 65. Illinois

Opportunity's reliance on this statement does not support its argument that it need

not establish that it has members before it can argue that it is entitled to represent

those members.

                                    Page 11 of 14
        Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 12 of 14



      An association can assert the constitutional rights of its members, so long as

"its nexus with them is sufficient to permit that it act as their representative."

NAACP v. Alabama ex. rel. Patterson, 357 U.S. 449, 458 (1958). To determine

whether a sufficient nexus exists between Illinois Opportunity and its members,

the Court must consider whether "(a) its members would otherwise have standing

to sue in their own right; (b) the interests it seeks to protect are germane to the

organization's purpose; and (c) neither the claim asserted nor the relief requested

requires the participation of individual members in the lawsuit." Hunt v.

Washington State Apple Advertising Commission, 432 U.S. 333, 343 (1977).

      The Court cannot determine whether Illinois Opportunity meets the test for

associational standing because Illinois Opportunity refuses to identify the past or

prospective donors that it claims to represent in this case. The Court

acknowledged in its order dismissing Illinois Opportunity's initial complaint that

Illinois Opportunity could have donors reluctant to assert their own privacy

interest because doing so might cause them to give up that very interest by

revealing they want to donate to Illinois Opportunity. The Court indicated that it

would be willing to entertain a motion for a protective order on behalf of those

past or prospective donors.

III

                                    Page 12 of 14
        Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 13 of 14



      Rather than moving for a protective order, Illinois Opportunity made

another motion for summary judgment, relying on the same declaration it relied on

to support its first summary judgment motion, which was filed before it amended

its complaint. At the very least, Illinois Opportunity could have submitted a

declaration supporting its factual contentions regarding its past donor and

potential future donor without identifying the specific donor. Illinois

Opportunity's reliance on a declaration prepared before amending the complaint

raises an issue as to whether Illinois Opportunity made any effort to confirm its

speculation as to whether the past or potential donors referenced in its amended

complaint would refuse to donate to Illinois Opportunity while the Executive

Order remains in place.

CONCLUSION & ORDER

      Having considered the entire record before it, the Court has determined that

Illinois Opportunity does not have standing to bring its claim for declaratory and

injunctive relief. Accordingly,

      IT IS HEREBY ORDERED that Illinois Opportunity's motion for

summary judgment (Doc. 52) is DENIED.

      IT IS FURTHER ORDERED that the State's motion for summary

judgment (Doc. 57) is GRANTED.

                                  Page 13 of 14
        Case 6:19-cv-00056-CCL Document 74 Filed 08/31/20 Page 14 of 14



      The Clerk of Court is directed to enter judgment in accordance with this

order, entering judgment for the defendants based on the Court's lack of subject

matter jurisdiction.
                       ~
      Dated this   3/-'aay of August, 2020.




                                  Page 14 of 14
